Citation Nr: 0700162	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  03-23 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for enuresis.

2.  Entitlement to service connection for residuals right 
nephrectomy, to include as secondary to enuresis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from May 1943 to December 1945.

This matter came to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

This matter was remanded in June 2004 for further 
development.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Preexisting enuresis was not noted at the time of the 
veteran's entry into service.

2.  The evidence clearly and unmistakably shows that enuresis 
existed prior to service, and was not aggravated by service.

3.  Residuals nephrectomy is not causally related to any 
injury during active duty service.


CONCLUSIONS OF LAW

1.  Enuresis existed prior to service, and the presumption of 
soundness has been rebutted in regard to this disability.  38 
U.S.C.A. § 1132 (West 2002); VAOPGCPREC 3-03 (July 16, 2003).

2.  Enuresis was not incurred in or aggravated by the 
veteran's active duty service. 38 U.S.C.A. §§ 1110, 1132, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).

3.  Residuals of right nephrectomy was not incurred in or 
aggravated by the veteran's active duty service, nor is the 
right nephrectomy proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The June 2004 VCAA letter 
effectively notified the veteran of the evidence needed to 
substantiate his claim as well as the duties of VA and the 
appellant in furnishing evidence.  The Board also notes that 
the June 2004 VCAA letter implicitly notified the appellant 
of the need to submit any pertinent evidence in his 
possession.  He was advised to submit information describing 
the additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in June 2004 was not given 
prior to the July 2002 adjudication of the claim, the notice 
was provided pursuant to the Board's remand instruction in 
its June 2004 decision.  Further, the notice was provided to 
the veteran prior to recent certification of the veteran's 
claim to the Board.  The contents of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b). The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In the present appeal, the appellant was 
provided a June 2004 VCAA letter with notice of what type of 
information and evidence was needed to substantiate the 
claims for service connection, but there has been no notice 
of the types of evidence necessary to establish a disability 
rating for his disability claim or the effective date of the 
disability.  To the extent that such notice may be deficient 
in any respect, the matter is effectively moot in light of 
the following decision which finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection.

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and VA, have been obtained.  Although the 
appellant was not afforded a VA examination, the Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
No additional pertinent evidence has been identified by the 
claimant as relevant to the issues on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with his claims.

Analysis

Both issues on appeal involve claims of service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).   Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. 
§§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id at (b)(1).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government. See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The Board 
must follow the precedent opinions of the General Counsel.  
38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004), issued on June 1, 
2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability.  In that case, the Federal 
Circuit Court found that, when no preexisting condition is 
noted upon entry into service, the veteran is presumed to 
have been sound upon entry and the burden then falls on the 
government to rebut the presumption of soundness.  The 
Federal Circuit Court held, in Wagner, that the correct 
standard for rebutting the presumption of soundness under 38 
U.S.C.A. § 1111 requires that VA shows by clear and 
unmistakable evidence that (1) the veteran's disability 
existed prior to service and (2) that the preexisting 
disability was not aggravated during service.  In May 2005, 
38 C.F.R. § 3.304 was amended to reflect the Federal 
Circuit's analysis in Wagner.  If a disability was not noted 
at the time of entry into service and VA fails to establish 
by clear and unmistakable evidence either that the disability 
existed prior to service or that it was not aggravated by 
service, the presumption of sound condition will govern and 
the disability will be considered to have been incurred in 
service if all other requirements for service connection are 
established.

On the other hand, if a preexisting disorder is noted upon 
entry into service, the veteran cannot bring a claim for 
service connection for that disorder, but the veteran may 
bring a claim for service-connected aggravation of that 
disorder.  In that case section 1153 applies and the burden 
falls on the veteran to establish aggravation. See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the 
presumption of aggravation under section 1153 arises, the 
burden shifts to the government to show a lack of aggravation 
by establishing "that the increase in disability is due to 
the natural progress of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

        Enuresis

The veteran is presumed under the law to have been in sound 
condition when he entered active duty on May 11, 1943.  The 
veteran's enlistment examination evaluated the veteran's 
genitourinary system as clinically normal.  Enuresis was not 
noted on entrance.  

The veteran was examined on three occasions in June 1943.  In 
all of the examinations, however, the veteran was diagnosed 
with enuresis, and it was noted that the veteran had a 
history of enuresis all of his life.  In one of the 
examinations, the veteran informed the examiner he went to 
various physicians at home for his enuresis and was given 
several medications, but without relief.  It was noted that 
there was no pathology to account for the veteran's enuresis 
on an organic basis.  

Although enuresis was not "noted" on the veteran's entrance 
examination, the evidence, taken as a whole, constitutes 
clear and unmistakable evidence that the veteran's enuresis 
preexisted service.  A history of enuresis prior to service 
was described to the examiner by the veteran himself.  The 
Board believes it arguable that the veteran's own admission 
of a pre-service history of medical problems during in-
service clinical examinations can be viewed as clear and 
unmistakable evidence that the claimed disability preexisted 
service.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).

The Board also finds that there is clear and unmistakable 
evidence that there was no such increase in the underlying 
severity of the disorder in service.  In a May 1943 service 
medical record, it was reported that the veteran had enuresis 
once a week.  Further, a June 1943 clinical record notes that 
the veteran stated that he had been enuretic all of his life, 
and would experience enuresis practically every night until 
he enlisted in the Army.  In that same examination, it was 
noted that a certificate from his Commanding Officer stated 
that the veteran was enuretic twice a week on average.  
Service medical records are negative for further complaints 
of enuresis.  The veteran's discharge examination in December 
1945 showed that the veteran's genitourinary system was 
clinically evaluated as normal.  Further, a May 1948 physical 
examination also showed that the veteran's genitourinary 
system was clinically evaluated as normal.  

The medical evidence of record is devoid of any post-service 
complaints or treatment related to the veteran's 
genitourinary system until June 1994, more than 48 years 
after service, when the veteran was seen for urethral 
stricture.  The June 1994 treatment record indicates that the 
veteran had undergone nephrectomy in April 1994 due to renal 
cell cancer.  The record does not contain a medical opinion 
concerning the claimed relationship between enuresis and the 
veteran's service.  
Under circumstances where there is evidence of preservice 
symptomatology, the absence of evidence of complaint or 
treatment for the claimed disorder for many years following 
service may be viewed as clear and convincing evidence that 
the disorder was not aggravated by service.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 
2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim).

In conclusion, the Board finds that enuresis clearly and 
unmistakably existed prior to the veteran entering service, 
the disability clearly and unmistakably was not aggravated 
during service, and the presumption of sound condition on 
entering service has been successfully rebutted and the 
enuresis is found to have preexisted service.  Service 
connection is therefore not warranted.

        Residuals of Nephrectomy

Under the provisions of 38 C.F.R. § 3.310(a), service 
connection may be established for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  Additional disability resulting from the 
aggravation of a non-service-connected disability by a 
service-connected disability is also compensable under 38 
C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).

The veteran is also claiming service connection for residuals 
of right nephrectomy as secondary to enuresis.  However, for 
reasons already discussed, service connection not warranted 
for enuresis.  As the veteran has not been granted service 
connection for enuresis, his claim of entitlement to service 
connection for residuals of right nephrectomy as secondary to 
enuresis must be denied for lack of legal merit.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.310(a).

The Board now turns to whether service connection is 
warranted on a direct basis for residuals of right 
nephrectomy.  Service medical records are silent regarding 
any diagnosis, complaint, or abnormal finding pertaining to 
the veteran's renal health.  There is no indication that any 
kidney disorder manifested within one year of the veteran's 
release from active service.  In fact, the veteran's right 
nephrectomy was carried out in April 1994, more than 48 years 
after his service discharge.  Thus, there is no supporting 
evidence of an in-service injury or disease involving the 
kidneys, nor is there continuity of pertinent symptomatology 
in the years following service.  The evidence establishes a 
remote, post-service onset of renal symptomatology.  Based on 
the competent evidence of record, service connection is not 
warranted on a direct theory of entitlement.

The Board acknowledges the veteran's and his representative's 
assertions that the residuals of nephrectomy are secondary to 
enuresis.  However, although lay persons are competent to 
provide evidence regarding injury and symptomatology, they 
are not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  

The preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for residuals of 
nephrectomy on a direct and secondary basis.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for enuresis is denied.

Entitlement to service connection for residuals of right 
nephrectomy is denied.



____________________________________________
J. K. BARONE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


